Name: 93/372/EEC: Commission Decision of 24 June 1993 concerning protection measures in relation to foot-and- mouth disease in Bulgaria, amending for the third time Decision 93/242/EEC and repealing Decision 93/343/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  Europe;  international trade;  means of agricultural production
 Date Published: 1993-06-26

 Avis juridique important|31993D037293/372/EEC: Commission Decision of 24 June 1993 concerning protection measures in relation to foot-and- mouth disease in Bulgaria, amending for the third time Decision 93/242/EEC and repealing Decision 93/343/EEC Official Journal L 155 , 26/06/1993 P. 0091 - 0092 Finnish special edition: Chapter 3 Volume 50 P. 0113 Swedish special edition: Chapter 3 Volume 50 P. 0113 COMMISSION DECISION of 24 June 1993 concerning protection measures in relation to foot-and-mouth disease in Bulgaria, amending for the third time Decision 93/242/EEC and repealing Decision 93/343/EEC(93/372/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Council Directive 92/438/EEC (2), and in particular Article 18 (7) thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 92/118/EEC (4), and in particular Article 19 (7) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable to intra-Community trade in certain live animals and products with a view to the completion of the internal market (5), as last amended by Directive 92/118/EEC, and in particular, Article 10 thereof, Whereas an outbreak of foot-and-mouth disease has been confirmed in Bulgaria; Whereas the Commission has sent a mission to Bulgaria to examine the foot-and-mouth disease situation; Whereas there has been only one outbreak of foot-and-mouth disease in Bulgaria and the disease has been confined to a certain part of the territory of Bulgaria; whereas the protection measures introduced by Commission Decision 93/343/EEC of 4 June 1993, concerning protection measures in relation to foot-and-mouth disease in Bulgaria and amending Commission Decision 93/242/EEC (6), can now be confined to certain parts of the territory of Bulgaria; Whereas it is necessary to add certain districts of Bulgaria to Annex B of Commission Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating from certain European countries in relation to foot-and-mouth disease (7); Whereas for reasons of legal clarity it is necessary to repeal Commission Decision 93/343/EEC; Whereas this Decision is in accordance with the opinion of the Standing Veterinary Committee, HAS DECIDED AS FOLLOWS: Article 1 1. Member States shall not authorize the introduction into the territory of the Community of live animals of the bovine, ovine, caprine, porcine and other biungulate species, originating in or coming via the following districts of Bulgaria: Plovdiv, Smolian, Stara Zagora, Hasskova, Kardjali, Sliven, Jambol, Bourgas. 2. Member States shall not send live animals of the bovine, ovine, caprine, porcine and other biungulate species to other Member States via the districts of Bulgaria, listed in paragraph 1. Article 2 Member States shall not authorize the importation of products of the bovine, ovine, caprine, porcine and other biungulate species originating in the districts of Bulgaria listed in Article 1 (1). Article 3 Annex B of Decision 93/242/EEC is replaced by the Annex to this Decision. Article 4 Commission Decision 93/343/EEC is hereby repealed. Article 5 This Decision is addressed to the Member States. Done at Brussels, 24 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 373, 31. 12. 1990, p. 1. (4) OJ No L 62, 15. 3. 1993, p. 49. (5) OJ No L 224, 18. 8. 1990, p. 29. (6) OJ No L 137, 8. 6. 1993, p. 31. (7) OJ No L 110, 4. 5. 1993, p. 36. ANNEX 'ANNEX B COUNTRIES OR PARTS OF COUNTRIES SUBJECT TO RESTRICTIONS IN CHAPTER II - Slovenia - The Czech Republic - The Slovak Republic - Hungary - Romania - Poland (1) - Estonia - Bulgaria (2) - Lithuania - The former Yugoslav Republic of Macedonia (2) - Latvia (3) For fresh meat and meat products only. (4) Applicable only to the following districts of Bulgaria: Vidin, Kustendil, Rousse, Mihailovograd, Blagoevgrad, Razgrad, Vratza, Pasardjik, Targovichte, Pleven, Silistra, Sofia, Lovetch, Choumen, Sofia-City, Veliko Tarnovo, Tolbouhin, Pernik, Gabrovo, Varna'.